Citation Nr: 1829165	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  09-24 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for pulmonary/respiratory disability, including asthma and chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.

2. Entitlement to an initial disability rating in excess of 70 percent for service-connected major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1967 to February 1970, and from June 1976 to June 1978. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO, inter alia, denied service connection for bronchial asthma, COPD, and major depression.  In December 2008, the Veteran filed a notice of disagreement (NOD) as to the denial of his service connection claims.  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009. 

In January 2011, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In a November 2012 rating decision, the RO, inter alia, granted service connection for major depression and assigned an initial 30 percent rating, effective March 1, 2012.  In February 2013, the Veteran filed an NOD with respect to the initial rating and effective date assigned for his major depression.  Thereafter, in August 2014, the RO granted the Veteran's earlier effective date claim by assigning an initial 30 percent rating for major depression from March 17, 2008, the date of receipt of his service connection claim.  The RO also awarded a higher, 50 percent rating, effective March 1, 2012.  The award of an earlier effective date for the initial 30 percent rating was considered a full grant of benefits sought with respect to that claim.  However, in September 2014, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with respect to the matter of a higher rating for major depression. 

As previously explained, in April 2013, the Board, inter alia, characterized the appeal to encompass the matters of higher initial and subsequent ratings for major depression, (consistent with Fenderson v. West, 12 Vet. App. 119, 126 (1999) and; AB v. Brown, 6 Vet. App. 35, 38 (1993)), and remanded the matters then on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims, as reflected in an October 2014 supplemental SOC (SSOC), and returned the matters to the Board for further consideration.

In September 2015, the Board, inter alia, characterized the service connection claims previously adjudicated as separate claims for bronchial asthma and COPD as encompassing the single, expanded claim for pulmonary/respiratory disability (consistent with Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)), as well as characterized the appeal to also encompass the matter of entitlement to a TDIU due to major depression (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)).  At that time, the Board again remanded the remaining matters on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in a February 2016 SSOC), and returned these matters to the Board.

In January 2017, the Board again remanded the remaining matters on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, in September 2017, the AMC awarded a higher, 70 percent rating, for service-connected major depression, as well as a TDIU, each effective March 17, 2008 (the effective date of the award of service connection for major depression).     As such, the award of a TDIU is  considered a full grant of the benefit sought with respect to that claim.  In a January 2018 SSOC, the AMC continued to deny the claim for service connection for a pulmonary/respiratory disability, and returned the higher rating and service connection claims to the Board.

While the Veteran previously had a paper claims file, this s appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) paperless claims processing systems.   All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Although the Veteran served in Vietnam during the Vietnam era, and thus is presumed to have been exposed to herbicide agents, to include Agent Orange during such service, his diagnosed asthma and COPD are not among the disabilities recognized by the VA Secretary as etiologically-related to herbicides exposure.

3.  No chronic pulmonary/respiratory disability was shown in service or for years thereafter, and the only competent, probative medical opinion addressing the medical relationship, if any, between the Veteran's current disabilities and service weighs against the claim.

4.  Since the March 2008 effective date of the award of service connection for major depression, the Veteran's psychiatric symptoms have included social withdrawal, depression, and suicidal ideation.  Collectively, these symptoms are of the type and extent, frequency or  severity (as appropriate), to suggest no more than occupational and social impairment with deficiencies in most areas.




CONCLUSIONS OF LAW

1.  The criteria for service connection for pulmonary/respiratory disability are not met.  38 U.S.C. §§ 1110, 1116, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for an initial rating in excess of 70 percent for major depression are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA compliant notice must be provided to a claimant before an unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With respect to the service connection claim, in an April 2008 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

With respect to the higher rating claim, after the award of service connection for major depression, and the Veteran's disagreement with the assigned rating, no additional notice for the downstream, initial rating issue was required under 38 U.S.C. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Nonetheless, the SOC set forth the criteria for higher ratings for psychiatric disabilities.  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop each claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to this matter.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), private and VA treatment records, and VA examination reports and opinions.  The Board notes that while the record indicates that the Veteran was receiving Social Security Administration (SSA) disability benefits, in part, due to his major depression, a December 2015 letter reflects that the Veteran's SSA records were destroyed.  Also of record and considered about these claims is the transcript of the Veteran's Board hearing, along with various written statements by the Veteran and his representative on his behalf.  The Board finds that no further AOJ action on either claim, prior to appellate consideration, is required.

As noted, the Veteran had an opportunity to orally advance his contentions during a Board hearing.  During the January 2011 Board hearing, the undersigned identified the claims on appeal, to include those herein decided.  Also, information was elicited regarding the nature of and origin of each disability, current severity, and treatment.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless, inasmuch as, following the hearing, the claims were remanded for further development, and, as a result, additional evidence was subsequently added to the claims file.  The hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

As indicated above, in January 2017, the Board remanded the claims on appeal for additional development, and the record reflects compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that substantial, rather than strict, compliance is sufficient).  The Board instructed the AOJ to obtain outstanding VA medical records; and to send the Veteran a letter soliciting information and, if needed, authorization, pertaining to any additional pertinent evidence, to particularly include private (non-VA) treatment.  The AOJ obtained and associated additional VA Medical Center (VAMC) records, and in February 2017, solicited information from the Veteran pertaining to any additional pertinent evidence from the Veteran.  The Veteran has not furnished any relevant private medical records or identified any source of private medical treatment for which authorization to obtain such records has also been provided.  After the receipt of these additional VA medical records, the AMC adjudicated the Veteran's claim.

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on these claims, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Veteran contends that he has a pulmonary/respiratory disability as a result of his service in the Republic of Vietnam, to include as due to exposure to dust and herbicide agents.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Generally, to establish service connection, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The law further provides that there are certain diseases that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 U.S.C. § 1116 (a) (2012); 38 C.F.R. § 3.309 (e) (2017).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307 (a)(6)(i).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary. 38 C.F.R. § 3.307 (a)(6)(iii). 

As verified by the Veteran's DD Form 214, the Veteran served in Vietnam during the requisite time period and is, thus, presumed to have been exposed to  herbicide agents, to include Agent Orange, during service.  Accordingly, service connection is warranted on a presumptive basis if it is shown that the Veteran has one of the diseases enumerated in 38 C.F.R. § 3.309 (e), provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 U.S.C. § 1116 (a); 38 C.F.R. § 3.309 (e).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

STRs are silent as to any respiratory condition, to include asthma or COPD.  To the contrary, during his January 2011 hearing, the Veteran testified that he never complained of breathing problems during service, and a 1970 separation examination is normal for lung evaluation.

Private treatment records dated in March 2001 reflect diagnoses of gas intoxication by inhalation (unknown chemical agent), airway hyperactivity secondary to gas inhalation, and asthma.  

During his January 2011 hearing testimony, the Veteran alleged that his respiratory disabilities were a result of the dusty conditions in the field during his deployment in Vietnam. 

A November 2015 VA examination report reflects a diagnosis of asthma with possible chronic obstructive component, a variant of COPD, per the Veteran's pulmonary function tests (PFTs).  The examiner opined that the Veteran's respiratory condition less likely than not had its onset during service or was otherwise related to service, to include any exposure to herbicides or other contaminates, such as dirt, dust, or other chemicals.  The examiner based her reasoning on medical literature, clinical experience, the Veteran's medical record, and an in-person examination of the Veteran.  She noted that there was no evidence of a chronic respiratory disability during or proximate to either period of active duty service, and that the STRs were negative for respiratory symptoms at separation.  She also observed that the Veteran described and the record supported onset of respiratory symptoms over twenty years after the Veteran's last period of active duty.  The examiner acknowledged the Veteran's statements describing his exposure to dirt and dust while performing construction work as a Seabee, especially during his 18 months in Vietnam.  However, she noted that the Veteran spent many years in construction work outside of the military both before and after his initial enlistment.  Further, he worked aboard ships as a Merchant Marine over the next 20 years until 1999.  As such, the examiner opined that it was most likely that Veteran was exposed to similar substances during his active duty and civilian construction and maritime careers, with a much longer duration of exposure during his civilian career.  

In addition, regarding the Veteran's claim to exposure to herbicide agents, the examiner stated that a causal relationship between such exposures and the subsequent development of his claimed respiratory conditions was not found.  She referred to the "Veterans and Agent Orange Update 2012" from the Institute of Medicine of the National Academies, which stated that "[there was] inadequate or insufficient evidence to determine association between exposure to the chemicals of interest and the following health outcomes that were explicitly reviewed:  Respiratory disorders (wheeze or asthma, [COPD], and farmer's lung)..."  Instead, the examiner found that the Veteran's history of cigarette smoking, which started nine to 10 years prior to his initial enlistment and continued for approximately 20 years after his last separation, was an established major etiologic contributor to his lung disability.  

Considering the above-cited medical and lay evidence of record in light of the applicable legal authority, the Board finds that service connection for a pulmonary/respiratory disability is not warranted.

At the outset, as noted above, the Veteran is presumed to have been exposed to herbicides during his Vietnam service.  Nonetheless, he has not been diagnosed with a disability recognized by the VA Secretary as etiologically related to such exposure.  As such, he is not entitled to presumptive service connected, based on such exposure.   However, the Board has not limited its analysis to this theory of entilement.  Cf.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  However, the Board also finds that the record presents no other basis for an award of service connection for any disability at issue, to include based on his presumed exposure to herbicides.  
 

The Veteran has been diagnosed with asthma and COPD, and as such, the first requirement for service connection has been met.  Regarding the second requirement of an in-service event, injury or disease, TRs are silent as to any complaints, finding, or diagnosis pertaining to any pulmonary/respiratory conditions.  Nevertheless, the Veteran testified that he experienced respiratory troubles in service but never complained about them.  The Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge, to include the occurrence of injury or symptoms experienced or observed.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d  at  1376-77.  See also Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, when assessing credibility and probative value, such assertions must be considered in light of medical and other pertinent evidence.  See Buchanan, supra.

Here, the Veteran contends that he had respiratory problems during service and that such problems continued thereafter.  He also asserts that his breathing problems are a result of the dusty conditions in the field while he was stationed in Vietnam and during his time as a construction worker with the Seabees.   In this case, the Board finds that the Veteran's competent assertions as to continuity of symptoms are  not sufficiently persuasive to support an award of service connection. 

While the Board concedes that the Veteran likely had in-service dust exposure, as alleged, contemporaneous evidence simply does not support his current assertions of respiratory problems during service or shortly thereafter.  As noted, the Veteran's respiratory evaluation was normal at separation in 1970 and 1978.  Moreover, although not dispositive, the fact that there simply is no documented evidence of any respiratory problems or complaints earlier than March 2001 is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Notably. moreover, the November 2015 VA examiner considered the collective evidence of record, to include the Veteran's lay assertions, and still rendered any opinion that weighs against the claim.  The VA examiner opined that the conditions less likely than not had an onset during service or were otherwise related to service, to include any exposure to herbicide agents or other contaminates, such as dirt, dust, or other chemicals, based on medical literature, clinical experience, the Veteran's medical record, and an in-person examination of the Veteran.  Specifically, the examiner noted the lack of in-service complaints during service or until 2001, over 20 years after separation.  In addition, she also noted the Veteran's many years in construction and as a Merchant Marine post-service.  As such, the examiner opined that it was most likely that Veteran was exposed to similar substances during his active duty and civilian construction and maritime careers, with a much longer duration of exposure during his civilian career.  

Specific to herbicides exposure, he examiner cited to the "Veterans and Agent Orange Update 2012" from the Institute of Medicine of the National Academies, which stated that "[there was] inadequate or insufficient evidence to determine association between exposure to the chemicals of interest and [. . .] respiratory disorders (wheeze or asthma, [COPD], and farmer's lung)."  Instead, the examiner found that the Veteran's cigarette smoking was an established major etiologic contributor to his lung disability.

The Board accepts the November 2015 VA examiner's conclusions as probative of the medical nexus question.  Such opinions were provided by a competent medical professional, and were clearly based upon full consideration of the Veteran's documented medical history and assertions, as well as relevant medical studies and literature, and supported by complete, clearly-stated rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   Notably, neither the Veteran nor his representative has presented or identified any contrary evidence or opinion-i.e., one that actually supports a relationship between the Veteran's asthma and/or COPD and any alleged in-service exposure.   
  
Furthermore, to whatever extent the Veteran attempts to assert the existence of a medical relationship between his current pulmonary/respiratory disabilities and his service (to include his in-service exposure to dust and herbicide agents therein), such attempt must fail, as he simply is not competent to provide such an opinion.  The medical matter of the etiology of the Veteran's current pulmonary/respiratory disabilities is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  While a lay person may be competent to opine on certain medical matters, such as those perceived through the senses (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the etiology of the Veteran's pulmonary/respiratory disabilities is a complex medical matter that falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n. 4 (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  As the lay assertions in this regard do not constitute competent evidence on this point, and, thus, have no probative value, the Veteran can neither support his claim, nor counter the competent, probative medical opinion evidence of record on the basis of his own lay assertions as to etiology.

For all the foregoing reasons, the Board concludes the claim for service connection for pulmonary/respiratory disabilities must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

III. Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The RO has assigned a 70 percent initial rating for the Veteran's major depression under Diagnostic Code 9434.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9434. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Historically, psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms shown, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014))].

A March 2012 VA examination report reflects diagnosis of recurrent unspecified major depression.  The Veteran reported that he was still married to his present wife and that he was withdrawn from interpersonal contact with others except his wife and close family members by choice.  The examiner opined that the Veteran exhibited occupational and social impairment due to mild or transient symptoms.  The examiner noted that the Veteran did not endorse any psychiatric symptoms, but stated that the lack of endorsement did not mean a lack of symptoms in his life.  To the contrary, the examiner explained that the Veteran was unable to clearly endorse symptoms due to his vague recollection of events in his life.  While he could not say whether or not, now or in the past, he had experienced bouts of depression, anxiety, or panic, he did report that he was mostly withdrawn from all but superficial contact with others, including his psychiatrist whom he saw on occasion.  He denied episodes of suicidal ideation.  The examiner noted that the Veteran was appropriate and cordial, and had good hygiene and clean clothing.  He was oriented four times, spoke articulately, and seemed to demonstrate some recall of the recent and distant past.  His speech was spontaneous, his affect congruent with the present events, and his logic appeared to not be affected by disordered reasoning or comprehension.  He was assigned a GAF score of 69.

A November 2012 private psychiatrist evaluation by Dr. J.G.M. indicates that he had treated the Veteran since August 2005.  He stated that the Veteran presented with recurrent, distressing dreams of the event; acted or felt as if the events were recurring; and experienced dissociative flashbacks to the stressing episode.  The Veteran reported avoiding thoughts, feelings, or conversations associated with the trauma.  He was socially withdrawn, and experienced feelings of detachment or estrangement from others.  He had persistent symptoms of panic attacks, irritability or outbursts of anger, difficulty concentrating and understanding complex commands, difficulty falling or staying asleep, frequent nightmares, and difficulty in maintaining effective social relationships.  Dr. J.G.M. found that his symptoms caused clinically significant impairment in social, occupational, or other important areas of functioning.  He was assigned a GAF score of 50.

A January 2015 VA evaluation report reflects that the Veteran was pleasant and cooperative, wore sporty apparel, and had good personal grooming and hygiene.  His eye contact was appropriate, his affect was reserved but appropriate, and he reported that his mood as "fine."  His speech appeared to be of appropriate rate, rhythm, and volume; there was no psychomotor agitation or retardation; his attention and concentration appeared to be generally intact when engaged; and his memory was adequate.  In addition, his thought processes were organized and goal directed; there was no evidence of gross perceptual; and he was alert and oriented to person, place, time, and situation.  The Veteran denied any suicidal and homicidal ideation, thought, or plan; as well as hallucinations, delusions or manic symptoms.  The Veteran reported depressive symptoms mostly salient for anhedonia, feelings of sadness, difficulty with sleep, decreased energy, changes in appetite, difficulty with concentration, and psychomotor retardation. 

VA treatment records dated from March to September 2015 document mood stability for many years as long as the Veteran took his medications, which proved effective without any side effects.  His major depression was currently in remission, and the Veteran denied having depressed mood.  There were no cognitive, emotional, or vegetative symptoms of depression.  The Veteran reported that he enjoyed socializing, and that he looked forward to things that he enjoyed.  There were no signs of depression, and the Veteran denied any suicidal or homicidal ideation or plans, delusions, and hallucinations.  During his evaluations, the Veteran was pleasant and cooperative, he had good personal grooming and hygiene, his eye contact was appropriate, his affect was reserved but appropriate, and his mood was "fine."  In addition, his speech had appropriate rate, rhythm, and volume; there was no psychomotor agitation or retardation' his attention and concentration appeared to be generally intact when engaged; his memory was adequate; his thought processes were organized and goal directed; and there was no evidence of gross perceptual disturbance.  The Veteran denied any suicidal/homicidal ideation, thought or plan.

A December 2015 VA examination report reflects that the Veteran was on his third marriage of 34 years and that he continued to live with his wife.  He described himself as being a loner and did not report any significant impairment in activities of daily living.  He endorsed depressed mood "all the time" and described himself as a loner.  He reported that his sleep was controlled with medication; and denied any anger and irritability but reported having significant difficulty concentrating.  The examiner noted that this was in contrast to his recent VA treatment records that indicated that his depression was in remission.  The examiner noted that the Veteran arrived on time for his examination and was dressed casually with good hygiene.  He was fully oriented; and was polite, pleasant, and cooperative.  His affect appeared euthymic and congruent with his reported mood, his thought processes appeared well organized, and there was no evidence of psychosis.  He denied suicidal or homicidal ideation, intent, or plan.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

VA treatment records in 2016 indicate that the Veteran was doing well from a psychiatric standpoint and had no complaints of psychiatric symptoms.  His major depression was in remission and the Veteran denied any depression or depressed mood.  He was motivated and socialized appropriately; and there were no cognitive, emotional, or vegetative symptoms of depression.  The Veteran denied any suicidal or homicidal ideation or plans; as well as any delusions or hallucinations.  He was described as well-developed and well-nourished, alert and oriented, casually dressed with appropriate grooming, and it was noted that he had good eye contact, and spoke spontaneously with a normal rate and volume.  His affect was full and congruent, his thought process was linear without derailment, and he denied suicidal and homicidal thoughts.  He was alert and fully oriented, his memory and concentration were normal, his insight was good, and his judgement was adequate. 

A February 2016 VA examination report reflects major depressive disorder currently in remission per the Veteran's treatment provider.  The examiner found that a mental condition had been formally diagnosed, but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran reported that he lived with his wife and that they had recently purchased a home.  He stated that his brother had recently passed away and that they had a distant relationship.  He reported that he did not have friends due to the death of his friends in Vietnam.  The Veteran arrived on time, and was casually dress with good hygiene.  He was fully oriented and cooperative.  His affect appeared euthymic and congruent with his reported mood, his thought processes were well organized, his speech was clear and coherent, and there was no evidence of psychosis.  He denied suicidal or homicidal ideation, intent, or plan.  He reported experiencing depressed mood and being forgetful. 

A July 2017 VA examination report indicates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The Veteran was currently living with his wife, reported having no friends outside of his wife's family, and described himself as a loner.  He reported that he went on cruise ships "all over the islands."  The Veteran endorsed depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and neglect of personal appearance and hygiene.  He reported that he had three suicide attempts years ago, the first three months after he got out of service.  He stated that he "always thought about suicide," but that he would no longer act on it.  He also stated that he no longer listened to the negative messages he heard and that his medicines help with this.  During the examination, the Veteran denied any self-harm or harm to others.  The examiner noted that he was a moderately obese man with body odor and greasy hair.  He appeared unkempt and was wearing shorts, t-shirt, and shoes.  He remained calm throughout the examination and maintained adequate eye contact.  He was cooperative, alert, oriented three times, and circumstantial at times.  The veteran was not psychotic and he did not seem to be reacting to internal stimuli.  He was not suicidal or homicidal, and appeared to exhibit adequate judgment. 

Based on the consideration of the above-cited evidence, including the VA examination reports, VA and private treatment records, and the lay statements of record, the Board finds that the collective lay and medical evidence indicates that a rating in excess of 70 percent for major depression is not warranted at any point since the effective date of the award of service connection.. 

The above-cited evidence indicates that the Veteran has been depressed, socially withdrawn, has had difficulty sleeping and concentrating, has had suicidal ideations, and, more recently, has neglected his hygiene.  Collectively, these symptoms are of the type and extent, frequency or severity (as appropriate), to suggest occupational and social impairment with deficiencies in most area-the level of impairment contemplated in the assigned 70 percent rating.  

However, the maximum, 100 percent rating is not warranted at any pertinent point.  While the Veteran has experienced suicidal ideations, neglect of proper hygiene, social withdrawal, and difficulty sleeping and concentrating, he has maintained fair insight, judgment, and thought process; he did not experience delusions or hallucinations; he was not a persistent danger to himself or others; he was oriented to time and place; and he never exhibited memory loss of close relatives, his own occupation, or his own name.  For these reasons, the Board cannot find that the Veteran has experienced symptoms of the type and extent, frequency or severity (as appropriate) to warrant the 100 percent rating.  

The Board further finds that the Veteran's assigned GAF scores-69 in March 2012 and 50 in November 2012-are consistent with no more than a 70 percent rating.  

Under the DSM-IV, GAF scores ranging from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

The Board notes that while the Veteran had a GAF score of 69 in March 2012, indicating mild symptoms-clearly reflecting even less impairment than that contemplated in the 70 percent rating assigned, his later score of 50 is indicative of more serious symptoms of major depression, to include difficulty in social and occupational settings and suicidal ideation, and appears more consistent with a r70 percent rating of 70 percent.  In any event, as stated above, GAF scores are not dispositive, and the Board reiterates that it is the symptoms shown, and not an assigned GAF score or an examiner's assessment of the severity of a disability, which provides the basis for the assigned rating.  See 38 C.F.R. § 4.126(a).  

Here, given the symptoms shown, the he Board finds that the Veteran's service-connected major depression has not resulted in symptoms of the type and extent, frequency, or severity, as appropriate, to indicate the level of impairment contemplated in the maximum 100 percent rating. 

In reaching the above conclusions, the Board is mindful that the symptoms listed in the rating schedule are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio and Mauerhan, supra.  As explained above, the Board has not found that that the evidence of record shows that the Veteran has manifested sufficient symptoms of the type and extent, frequency, or severity (as appropriate), to result in total occupational and social impairment required for the maximum 100 percent rating. 

The Board has considered the Veteran's claim based on the evidence of record.  Notably, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."










	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for pulmonary/respiratory disability, including asthma and COPD, to include as due to herbicide exposure, is denied.

An initial disability rating in excess of 70 percent for service-connected major depression is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


